Exhibit 10.1

 

2008 STOCK COMPENSATION PLAN

OF

SPAR GROUP, INC.

 

Effective as of May 29, 2008,

As Amended through May 28, 2009

 

Section 1.      Approval and Purposes of this Plan. (a) This stock compensation
plan (as the same has been and hereafter may be supplemented, modified, amended
or restated from time to time in the manner provided herein, this “Plan”)
currently consists of the existing 2008 Stock Compensation Plan (the “Existing
Plan”) as approved by the Board of Directors (the “Board”) of SPAR Group, Inc.,
a Delaware corporation (the “Corporation”), on March 27, 2008, and by the
stockholders of the Corporation at their annual meeting on May 29, 2008 (the
“Effective Date”), when the Existing Plan became effective, and amendments to
the Existing Plan authorized, approved and established by action of the Board on
April 20, 2009, which amendments consist of the addition of Section 12(a) hereto
(the “Repricing Amendment”), and certain clarifying amendments deemed immaterial
in the aggregate by the Board (the “Other Amendments”). The Repricing Amendment
was authorized and approved by the Board for submission to the Corporation’s
stockholders of the Corporation at their annual meeting on May 28, 2009, and was
approved by the stockholders and became effective on that date in accordance
with applicable law and the applicable requirements of the national securities
exchange (Nasdaq) on which the Corporation’s stock is listed or quoted
(“Exchange Rules”). In adopting the Other Amendments, the Board provided that
the Other Amendments would become effective on May 28, 2009, whether or not the
Repricing Amendment was approved by the Corporation’s stockholders, since the
Other Amendments were not related to the Repricing Amendment.

(b)       This Plan is intended to provide an incentive to employees (including
directors and officers who are employees), and to its directors, officers and
consultants who are not employees, of the Corporation, or any of its
Subsidiaries (as such term is defined in Section 18 hereof), and to offer an
additional inducement in obtaining the services of such individuals. Without in
any way limiting the foregoing, such consultants include each SPAR Affiliate (as
defined in Section 18), and the employees of each SPAR Affiliate (including
directors and officers who are employees) and the directors and officers of each
SPAR Affiliate who are not its employees, and this Plan is intended to offer an
additional inducement in obtaining the services of such individuals. This Plan
provides for the grant of equity compensation awards (each an “Award”) in, to or
otherwise respecting shares of the Corporation’s Common Stock, par value $.01
per share (the “Common Stock”), in the form of (i) “incentive stock options”
within the meaning of Section 422 of the Code (as defined in Section 18) as
described in Section 5 (“ISOs”), (ii) nonqualified stock options that do not
qualify as ISOs as described in Section 5 (“NQSOs”), (iii) stock appreciation
rights as described in Section 6 (“SARs”), (iv) restricted stock as described in
Section 7 (“Restricted Stock”), and (v) restricted stock units as described in
Section 8 (“RSUs”). The Corporation makes no representation or warranty, express
or implied, as to the qualification of any option as an “incentive stock option”
under the Code (as defined in Section 18). Each reference to a consultant in
this Plan shall be deemed to include each of the consultant’s employees in the
case of a consultant that is not a natural person.

(c)        This Plan replaced the 2000 Plan (which in turn replaced the 1995
Plan, as such terms are defined in Section 18 hereof) for new Awards on and
after the Effective Date hereof. All options issued at any time under the 2000
Plan or 1995 Plan and still outstanding on the Effective Date (“Continuing
Awards”), respecting the covered shares of the Corporation’s Common Stock
(“Continuing Award Shares”), shall continue to be governed by such plans, as
applicable, except that those Continuing Awards may be modified as provided in
Section 12 hereof as if they were Awards hereunder to the extent the provisions
respecting adverse modifications in those plans are not violated by such
modification.

Section 2.         Stock Subject to this Plan. (a) Subject to adjustment under
and the other provisions of Sections 11 and 12, the Corporation from time to
time may grant options, SARs, Restricted Stock, RSUs and other Awards under this
Plan (“New Awards”) to, in or otherwise respecting its Common Stock (“New Award
Shares”) so long as the New Award Shares covered by each proposed New Award or
group of New Awards in the aggregate do not at the time of the proposed issuance
exceed the remaining unused availability for New Award Shares under this Plan
(the “Remaining Availability”). The Remaining Availability at a particular
calculation time shall be equal to the sum of the following: (i) 5,600,000
shares; minus (ii) the sum at the calculation time of (A) the cumulative
aggregate number of New Award Shares covered by Awards issued under this Plan on
and after the Effective Date (including all options to acquire Common Stock and
SARs , RSUs payable in Common Stock or Restricted Stock issued pursuant to this

 

-1-

 



--------------------------------------------------------------------------------

Plan), and (B) 2,034,122 Continuing Award Shares (which was the aggregate number
of Continuing Award Shares outstanding on the Effective Date), in each case
whether or not the New Award Shares or Continuing Award Shares are still
outstanding at such calculation time; and plus (iii) the aggregate number of
Voided Award Shares (as defined below) that arising after the Effective Date
through such calculation time. In the event that at any time after the Effective
Date any New Award or Continuing Award shall have become void, expired, been
canceled, surrendered or forfeited, terminated unexercised or ceased for any
other reason whatsoever to exist or be outstanding (in each case other than
through exercise in the case of any option or SAR or through termination of the
applicable restrictions in the case of Restricted Stock or RSUs) (each a “Voided
Award”), the New Award Shares or Continuing Awards Shares covered by such Voided
Award (each a “Voided Award Share”) shall again become available for the
granting of Awards under this Plan and added to the Remaining Availability as
provided above.

(b)       The Corporation shall at all times during the term of this Plan
reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the Awards issued under and the other requirements of this
Plan. Such shares of Common Stock may, in the discretion of the Board, consist
either in whole or in part of authorized but unissued shares of Common Stock or
shares of Common Stock held in the treasury of the Corporation. No fractional
shares of Common Stock shall be issued or purchased under this Plan.

Section 3.         Administration of this Plan. (a) This Plan will be
administered under the authority of the Compensation Committee of the Board of
Directors of the Corporation as provided in its Charter or such other standing
committee of the Corporation as the Board may from time to time designate to
administer its plans generally or this Plan specifically (including the
Compensation Committee or such successor committee, the “Compensation
Committee”). The Compensation Committee or the Corporation (acting through the
proper officer(s) of the Corporation) from time to time may appoint one or more
officers, employees and independent contractors (including the Compensation
Committee to the extent applicable, each an “Administrator”) to assist in the
administration of this Plan and may delegate (in whole or in part) power and
authority under this Plan to them to the maximum extent permitted by the Charter
(as defined in Section 18), applicable law and applicable Exchange Rules.
Notwithstanding the foregoing, so long as the Corporation has any class of its
common equity securities registered or required to be registered under Section
12 of the Securities Exchange Act, , to the extent necessary to comply with Rule
16b-3 promulgated under the Securities Exchange Act, as amended, or any
successor rule (together with such section, “Rule 16b-3”), or to preserve any
deduction or otherwise comply with any applicable provision of the Code
(including Section 162(m) thereof), ERISA, Securities Law, Exchange Rules,
Accounting Standards or other applicable law, any Compensation Committee
appointed by the Board to administer this Plan shall be comprised of two or more
directors, each of whom shall be (i) a “non-employee director” within the
meaning of Rule 16b-3, and (ii) an “outside director” within the meaning of
Treasury Regulation Section 1.162-27(e)(3). The delegation of power and
authority to the Administrators hereunder shall be consistent with all
applicable law (including, without limitation, applicable state law and Rule
16b-3) and any applicable Exchange Rules. Unless otherwise provided in the
Charter or by applicable law, a majority of the members of the Compensation
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present, and any acts approved in
writing by all members without a meeting, shall be the acts of the Compensation
Committee.

(b)       The Compensation Committee shall have the power and authority (which
it may delegate to the Administrators to the maximum extent permitted by this
Plan, the Charter, applicable Exchange Rules and applicable law), in their sole
discretion, to determine or approve (among other things), to the maximum extent
permitted by this Plan, the Charter, applicable law and applicable Exchange
Rules: (i) the persons who shall be granted Awards under this Plan; (ii) when
they shall receive Awards and the applicable grant dates; (iii) whether an Award
granted to an employee shall be an ISO, a NQSO, a SAR, Restricted Stock and/or
RSUs; (iv) the type (i.e., voting or non-voting) and number of shares of Common
Stock to be subject to each Award; (v) the standard term of each Award,
including any provisions for early termination or forfeiture; (vi) the method or
formula for determining (A) the date each option or SAR shall become exercisable
or restrictions on Restricted Stock or RSUs shall lapse (i.e., the Award will
vest), including any provisions for early vesting, (B) whether an Award shall be
exercisable or vest in whole or in installments, and (C) if in installments, (1)
the number of shares of Common Stock to be subject to each installment, (2)
whether the installments shall be cumulative and (3) the date each installment
shall become exercisable or vest and the term of each installment; (vii) whether
to accelerate the date of exercise or vesting of any Award or installment;
(viii) whether shares of Common Stock may be issued upon the exercise of an
option as partly paid, and, if so, the method or formula for determining the
dates when future installments of the exercise price shall become due and the
amounts of such installments; (ix) the form of payment of the

 

-2-

 



--------------------------------------------------------------------------------

exercise price for any option; (x) the method or formula for determining (A) the
exercise price of each option, (B) the Base Value (as defined in Section 6(e))of
each SAR, and (C) the Fair Market Value (as defined in Section 18) of a share of
Common Stock for all purposes of this Plan; (xi) whether and under what
conditions to restrict the pledge, sale or other disposition of any Award
granted under this Plan, the shares of Common Stock acquired upon the exercise
of an option or SAR or vesting and settlement of Restricted Stock or RSUs and,
if so, whether and under what conditions to waive any such restriction, whether
individually, by class or otherwise; (xii) whether and under what conditions to
subject the exercise or vesting of all or any portion of an Award to the
fulfillment of certain restrictions or contingencies as specified in the
contract referred to in Section 10 hereof (the “Contract”), including (without
limitation) restrictions or contingencies relating to (A) entering into a
covenant not to compete with any SPAR Company (as such term is defined in
Section 18 hereof), (B) financial objectives for the Corporation, any of its
Subsidiaries, a division, a product line or other category and/or (C) the period
of continued employment or consulting of the awardee with any SPAR Company, and
in each case to determine whether such restrictions or contingencies have been
met; (xiii) the method or formula for determining the amount, if any, necessary
to satisfy the obligation of the Corporation, any of its Subsidiaries or any
Parent to withhold taxes or other amounts; (xiv) whether an awardee Retires or
has a Disability (as such terms are defined in Section 18); (xv) whether to
cancel or modify an Award either with or without the consent of the awardee or
as provided in the Contract, provided, however, that any modified provision is
permitted to be included in an Award granted under this Plan on the date of the
modification, and provided, further, that in the case of a modification (within
the meaning of Section 424(h) of the Code) of an ISO, such option as modified
would be permitted to be granted on the date of such modification under the
terms of this Plan; and (xvi) how to construe the respective Contracts and this
Plan; (xvii) the policies, rules and regulations relating to this Plan and how
and when to prescribe, amend and rescind the same.

(c)        The Compensation Committee shall have exclusive power and authority
respecting (i) any provision of this Plan or any Award granted under this Plan,
or any amendment to either, that under Rule 16b-3 or Section 162(m) of the Code
requires the approval of the Board, a committee of non-employee directors or the
stockholders, in order (A) to be exempt under Section 16(b) of the Securities
Exchange Act (unless otherwise specifically provided herein) or (B) to preserve
any deduction under Section 162(m) of the Code, and (ii) any other determination
necessary or advisable for administering this Plan to the extent such
determination must be made by the Compensation Committee or similar committee of
independent directors under applicable provisions of the Code, ERISA, Securities
Law, Exchange Rules or Accounting Standards, other applicable law or the
Charter.

(d)       Any controversy or claim arising out of or relating to this Plan, any
option granted under this Plan or any Contract on the books and records of the
Corporation with respect thereto shall be determined unilaterally by the
Administrators in their sole and absolute discretion. The Administrators may in
their discretion refer, or shall refer to the extent required by this Plan, the
Charter, the Code, ERISA, Securities Law, Exchange Rules, Accounting Standards
or other applicable law, any such matter to the Compensation Committee for its
determination, which determination shall be final, conclusive and binding on all
parties. In all other cases, the determinations of the Administrators on such
matters shall be final, conclusive and binding on all parties.

(e)        No present or former Administrator or employee of the Corporation or
any of its Subsidiaries or Affiliates shall be liable for any action, inaction
or determination made in good faith, and no present or former member of the
Compensation Committee shall be liable for any action, inaction or determination
made, with respect to this Plan, any Award granted, exercisable, exercised,
vested, settled, surrendered or expired hereunder or any bookkeeping entry made
in connection therewith.

(f)        The Corporation shall maintain a separate permanent record of its
actions with respect to the Plan, which shall be available for inspection by
appropriate parties as may be required by applicable law. Such records shall
include (without limitation) a separate account for each awardee reflecting all
Awards granted, exercisable, exercised, vested, settled, surrendered, forfeited,
cancelled or expired and other actions taken with respect thereto. The
Corporation’s books and records shall be conclusive as to the existence, amounts
and terms of all Awards absent manifest error.

Section 4.         Eligibility. The Administrators may from time to time,
consistent with the purposes of this Plan, grant Awards to such directors
(whether or not an employee), officers (whether or not an employee), or
employees of the Corporation or any of its Subsidiaries or any consultant
thereto and to such employees of any SPAR Affiliate or any consultant thereto as
the Administrators may determine in their sole discretion. Such Awards granted
shall cover such number of shares of Common Stock as the

 

-3-



--------------------------------------------------------------------------------

Administrators may determine in their sole discretion; provided, however, that
if on the date of grant of an Award, any class of common stock of the
Corporation (including without limitation the Common Stock) is required to be
registered under Section 12 of the Securities Exchange Act, the maximum number
of shares subject to Awards that may be granted to any employee during any
calendar year under this Plan shall be 1,000,000 shares; and provided, further,
that if an Award of Restricted Stock or RSUs to an employee is intended to be
performance-based compensation for purposes of Section 162(m) of the Code, the
maximum number of shares subject to Awards constituting Restricted Stock or RSUs
that may be granted to such employee during the calendar year in which such
Award is made under this Plan shall be 1,000,000 shares.

Section 5.         Options. (a) Grant of Options. The Administrators may grant
Awards of options, whether ISOs and/or NQSOs, to acquire shares of Common Stock
as provided in this Section. Each Award of options granted pursuant to this Plan
shall be made on such terms and conditions as are not inconsistent with this
Plan and as are established by the Administrators, in their sole discretion, at
or before the time such Award is granted; provided, however, that the aggregate
Fair Market Value (as defined in Section 18) determined at the time the Award is
granted of the shares of Common Stock for which any eligible employee may be
granted ISOs under this Plan or any other plan of the Corporation, or of a
Parent or a Subsidiary of the Corporation, that are exercisable for the first
time by such optionee during any calendar year shall not exceed $100,000. The
$100,000 ISO limitation amount shall be applied by taking ISOs into account in
the order in which they were granted or as otherwise may be required by Section
422 of the Code. Any option (or portion thereof) granted in excess of such ISO
limitation amount or that for any reason is not or ceases to be treated as an
ISO for Code purposes shall be treated as a NQSO to the extent of such excess or
all or any portion thereby not treated as an ISO.

(b)       Exercise Price of Options. The exercise price of the shares of Common
Stock under each option shall be determined by the Administrators in their sole
discretion; provided, however, that (i) except as provided below, the exercise
price of an option shall not be less than the Fair Market Value (as defined in
Section 18) of the Common Stock subject to such option on the date of grant;
(ii) if, at the time an ISO is granted, the optionee owns (or is deemed to own
under Section 424(d) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Corporation,
of any of its Subsidiaries or of a Parent, the exercise price of such ISO shall
not be less than one hundred ten percent (110%) of the Fair Market Value of the
Common Stock subject to such ISO on the date of grant; and (iii) the
Administrators must first obtain the approval of the Board to grant a NQSO with
an exercise price that is less than the Fair Market Value of the shares on the
date of the granting of the NQSO; provided, however, that with respect to any
NQSO granted to a “covered employee” (as such term is defined in Section 162(m)
of the Code), the exercise price of the shares of Common Stock underlying such
NQSO shall not be less than the Fair Market Value of such shares on the date of
granting of such NQSO.

(c)        Term of Options. Each option granted pursuant to this Plan shall be
for such term as is established by the Administrators, in their sole discretion,
at or before the time such option is granted; provided, however, that the term
of each option granted pursuant to this Plan shall be for a period not exceeding
ten (10) years from the date of grant thereof, and provided further, that if, at
the time an ISO (but not an NQSO) is granted, the optionee owns (or is deemed to
own under Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the
Corporation, of any of its Subsidiaries or of a Parent, the term of the ISO
shall be for a period not exceeding five (5) years from the date of grant.
Options shall be subject to earlier termination as hereinafter provided.

 

(d)

Exercise of Options.

(i)        An option (or any installment thereof), to the extent then
exercisable, shall be exercised by giving written notice to the Corporation at
its principal office (A) specifying the option being exercised and the number of
shares of Common Stock as to which such option is being exercised, and
(B) accompanied by payment in full of the aggregate exercise price therefor (or
the amount due on exercise if the applicable Contract permits installment
payments) (I) in cash and/or by certified check, (II) with the authorization of
the Administrators, with previously acquired shares of Common Stock having an
aggregate Fair Market Value (as defined in Section 18) on the date of exercise,
equal to the aggregate exercise price of all options being exercised, (III) with
a concurrent sale of option shares to the extent permitted by clause (ii) of
this Section 5(d), or (IV) some combination thereof; provided, however, that in
no case may shares be tendered if such tender would require the Corporation to
incur a charge against its earnings for financial accounting purposes. The
Corporation shall not be required to issue any shares of Common Stock pursuant
to the exercise of any option until all required payments with respect thereto,
including payments for any required withholding amounts, have been made.

 

-4-

 



--------------------------------------------------------------------------------

(ii)       The Administrators may, in their sole discretion, permit payment of
the exercise price of an option by delivery by the optionee of a properly
executed notice, together with a copy of the optionee’s irrevocable instructions
to a broker acceptable to the Administrators to sell all or a portion of the
option shares and deliver promptly to the Corporation the amount of sale or loan
proceeds sufficient to pay such exercise price. In connection therewith, the
Corporation may enter into agreements for coordinated procedures with one or
more brokerage firms.

(iii)      An optionee shall not have the rights of a stockholder with respect
to such shares of Common Stock to be received upon the exercise of an option
until the date of issuance of a stock certificate to the optionee for such
shares or, in the case of uncertificated shares, until the date an entry is made
on the books of the Corporation’s transfer agent representing such shares;
provided, however, that until such stock certificate is issued or until such
book entry is made, any optionee using previously acquired shares of Common
Stock in payment of an option exercise price shall continue to have the rights
of a stockholder with respect to such previously acquired shares.

 

(e)

Handling Options on Termination of Relationship; Retirement.

(i)        Except as may otherwise be expressly provided in the applicable
Contract or optionee’s written employment or consulting or termination contract,
any optionee whose employment or consulting relationship with the Corporation,
its Parent, any of its Subsidiaries and, in the case of employees of or
consultants to a SPAR Affiliate, with any Affiliate or other consultant of the
Corporation has terminated for any reason (other than the optionee’s Retirement,
death or Disability) may exercise any option granted to the optionee as an
employee or consultant, to the extent exercisable on the date of such
termination, at any time within three (3) months after the date of termination,
but not thereafter and in no event after the date the option would otherwise
have expired; provided, however, that if such relationship is terminated for
Cause (as defined in Section 18), such option shall terminate immediately.

(ii)       For the purposes of this Plan, an employment or consulting
relationship shall be deemed to exist between an individual and the Corporation
if, at the time of the determination, the individual was an officer or employee
of the Corporation, its Parent, any of its Subsidiaries or any of its
consultants (including any of its Affiliates). As a result, an individual on
military leave, sick leave or other bona fide leave of absence shall continue to
be considered an employee or consultant for purposes of this Plan during such
leave if the period of the leave does not exceed ninety (90) days, or, if
longer, so long as the individual’s right to re-employment with the Corporation,
any of its Subsidiaries, Parent or Affiliate or other consultant, as the case
may be is guaranteed either by statute or by contract or the Corporation, its
Parent, any of its Subsidiaries or Affiliate or other consultant, as the case
may be, has consented in writing to longer absence. If the period of leave
exceeds ninety (90) days and the individual’s right to re-employment is not
guaranteed by statute, contract or consent, the employment or consulting
relationship shall be deemed to have terminated on the 91st day of such leave.

(iii)      Except as may otherwise be expressly provided in the applicable
Contract, an optionee whose directorship with the Corporation has terminated for
any reason (other than the optionee’s Retirement, death or Disability) may
exercise the options granted to the optionee as a director who was not an
employee of or consultant to the Corporation or any of its Subsidiaries, to the
extent exercisable on the date of such termination, at any time within three (3)
months after the date of termination, but not thereafter and in no event after
the date the option would otherwise have expired; provided, however, that if the
optionee’s directorship is terminated for Cause, such option shall terminate
immediately.

(iv)      If any optionee Retires, the options granted to the optionee under
this Plan will become fully vested automatically, notwithstanding any vesting
schedule in the Contract, and may be exercised by the optionee (A) in the case
of an ISO, within three (3) months after Retirement, but not beyond the
remaining term of the option, or (B) in the case of any other option, at any
time within the remaining term of the option, in each case subject to any other
early termination that may be applicable under this Plan.

(v)       No option shall be subject to early expiration or termination as
provided in clause (i), (ii) or (iii) of Section 5(e) of this Plan due to the
Retirement, death or Disability of the original optionee, subject, however, to
all the other provisions of this Plan, including (without limitation) any such
other provision for early termination that may become applicable.

(vi)      Nothing in this Plan or in any option granted under this Plan shall
confer on any person any right to continue in the employ of or as a director of
or consultant to the Corporation, its

 

-5-

 



--------------------------------------------------------------------------------

Parent, any of its Subsidiaries or any of their respective Affiliates, or as a
director of the Corporation, or interfere in any way with any right of the
Corporation, its Parent, any of its Subsidiaries or any of their respective
Affiliates to terminate such relationship at any time for any reason whatsoever
without liability to the Corporation, its Parent, any of its Subsidiaries or any
of their respective Affiliates.

 

(f)

Death or Disability of an Optionee.

(i)        Except to the extent more favorable treatment may otherwise be
expressly accorded to the optionee in the applicable Contract or optionee’s
written employment or consulting or termination contract, if an optionee dies
(A) while the optionee is a director (whether or not an employee), officer
(whether or not an employee), or employee of the Corporation, its Parent or any
of its Subsidiaries or any consultant thereto or while an employee of or
consultant to a SPAR Affiliate, (B) at any time following the original
optionee’s Retirement from such relationship or termination of such relationship
by reason of the optionee’s Disability, or (C) within three (3) months after any
other termination of such relationship (unless such other termination was for
Cause or without the consent of the Corporation), the options granted to the
optionee under this Plan will become fully vested automatically, notwithstanding
any vesting schedule in the Contract, and may be exercised by the optionee’s
Legal Representative (as such term is defined in Section 18) at any time (I) in
the case of an ISO, within one year after death, but not beyond the remaining
term of the option, or (II) in the case of any other option, within the
remaining term of the option, in each case subject to any other early
termination that may be applicable under this Plan.

(ii)       Except to the extent more favorable treatment may otherwise be
expressly accorded to the optionee in the applicable Contract or optionee’s
written employment or consulting or termination contract, in the event of the
termination due to Disability of an optionee’s status as a director (whether or
not an employee), officer (whether or not an employee), or employee of the
Corporation or any of its Subsidiaries or any consultant thereto or as an
employee of or consultant to a SPAR Affiliate, the options granted to the
optionee under this Plan will become fully vested automatically, notwithstanding
any vesting schedule in the Contract, and may be exercised by the optionee, or
by the optionee’s Legal Representative, at any time (A) in the case of an ISO,
within one year after Disability, but not beyond the remaining term of the
option, or (B) in the case of any other option, within the remaining term of the
option, in each case subject to any other early termination that may be
applicable under this Plan.

Section 6.         Stock Appreciation Rights. (a) Grant of SARs. The
Administrators may grant Awards of SARs as provided in this Section. Each Award
of SARs granted pursuant to this Plan shall be made on such terms and conditions
that are not inconsistent with this Plan as are established by the
Administrators, in their sole discretion, at or before the time such Award is
granted.

(b)       SAR Terms. The Contract for each SAR Award shall specify the Base
Value (as defined in Section 6(e)), the duration of the SAR, the number of
shares of Common Stock to which the SAR pertains, any conditions imposed upon
the exercisability of the SAR in the event of Retirement (as defined in Section
18), death, Disability (as defined in Section 18) or other termination of
employment or termination of a consulting or other relationship, and such other
provisions as the Administrators shall determine consistent with the Plan. SARs
granted under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Administrators shall determine, which need
not be the same for all awardees.

(c)        Exercise of SARs. SARs may be exercised with respect to all or part
of the shares of Common Stock upon whatever terms and conditions the
Administrators, in their sole discretion, imposes upon such SARs. A SAR shall be
exercised by delivery to the Corporation of a notice of exercise in the form
prescribed by the Administrators.

(d)       Other Conditions Applicable to SARs. In no event shall the term of any
SAR granted under the Plan exceed ten (10) years from the date of grant. A SAR
may be exercised only when the Fair Market Value (as defined in Section 18) of a
share of Common Stock exceeds the Base Value (as defined in Section 6(e)).

 

(e)

Payment upon Exercise of SARs.

(i)        Subject to the provisions of the Contract, upon the exercise of a
SAR, the awardee is entitled to receive, without any payment to the Corporation
(other than required tax withholding amounts), an amount (the “SAR Value”) equal
to the product of multiplying (A) the number of shares of

 

-6-

 



--------------------------------------------------------------------------------

Common Stock with respect to which the SAR is exercised by (B) an amount equal
to the excess of (I) the Fair Market Value (as defined in Section 18) per share
on the date of exercise of the SAR over (II) the “Base Value” of the SAR
designated in the Contract (which “Base Value” shall be the Fair Market Value
per share on the date of grant or any amount greater than such Fair Market Value
stated as the Base Value in the Contract).

(ii)       Payment of the SAR Value to the awardee shall be made (A) in shares
of Common Stock, valued at the Fair Market Value on the date of exercise in the
case of an immediate payment after exercise, (B) in cash or (C) in a combination
thereof as determined by the Administrators, either at the time of the Award or,
unless otherwise provided in the applicable Contract, thereafter, and as
provided in the Contract.

(iii)      To the extent required to satisfy the conditions of Rule 16b-3 or
other applicable provision of the Code, ERISA, Securities Law, Exchange Rules,
Accounting Standards or other applicable law, , or as otherwise provided in the
Contract, the Compensation Committee shall have the sole discretion to consent
to or disapprove the election of any awardee to receive cash in full or partial
settlement of a SAR. In cases where an election of settlement in cash must be
consented to by the Administrators, the Administrators may consent to, or
disapprove, such election at any time after such election, or within such period
for taking action as is specified in the election, and failure to give consent
shall be disapproval. Consent may be given in whole or as to a portion of the
SAR surrendered by the awardee. If the election to receive cash is disapproved
in whole or in part, the SAR shall be deemed to have been exercised for shares
of Common Stock, or, if so specified in the notice of exercise, not to have been
exercised to the extent the election to receive cash is disapproved.

(iv)      As an alternative to the foregoing, if the Administrators determine to
issue SARs that are subject to Section 409A of the Code and are intended to
comply with the requirements of Section 409A of the Code, the Administrators may
provide in the Contract for a deferred payment, issuance and/or delivery of the
cash to be paid or shares of Common Stock to be issued in connection with the
SAR exercise at a time or times permitted under Section 409A of the Code. In
such event, dividends or other distributions with respect to shares of Common
Stock that would otherwise have been issued and received by the awardee in
connection with the exercise shall be paid to the awardee currently as and when
payable to stockholders of the Corporation or, if provided in the applicable
Contract, deferred until the underlying deferred shares of Common Stock are
issued and delivered. Any cash payment, dividends or other distributions that
are deferred shall be credited with interest at a reasonable rate as determined
by the Administrators from time to time.

(f)        Restrictions on Stock Transferability. The Administrators may impose
such restrictions on any shares of Common Stock delivered to an awardee on
exercise of a SAR as they may deem advisable in their sole and absolute
discretion, including, without limitation, restricting transferability and/or
designating such shares as Restricted Stock or stock subject to further service,
performance, consulting or noncompetition period after settlement. Each
certificate representing such shares of Common Stock shall bear a legend
referencing such restrictions, which legend may be the same as the legend placed
on certificates pursuant to Section 7(d).

(g)       Applicability of Section 5(e) and (f). Unless otherwise provided in
the Contract, the provisions of Sections 5(e) and (f) shall apply to SARs as
though the SARs were options (other than ISOs).

Section 7.         Restricted Stock. (a) Grant of Restricted Stock. The
Administrators may grant Awards of shares of Common Stock that are restricted as
provided in this Section (referred to as “Restricted Stock” while so
restricted). Each Award of Restricted Stock granted pursuant to this Plan shall
be made on such terms and conditions that are not inconsistent with this Plan as
are established by the Administrators, in their sole discretion, at or before
the time such Award is granted. Unless otherwise provided in the applicable
Contract, an awardee receiving a Restricted Stock Award is not required to pay
the Corporation therefor (except for applicable tax withholding) other than the
rendering of services. As determined by the Administrators, shares of Restricted
Stock may be issued in book entry or electronic form or in certificated form.
Unless otherwise determined by the Administrators, custody of shares of
Restricted Stock in certificated form shall be retained by the Corporation or
held in escrow by an escrow agent selected, and subject to change from time to
time, by the Administrators until the termination of the Period of Restriction
(as defined in Section 18) pertaining thereto.

 

-7-

 



--------------------------------------------------------------------------------

(b)       Restrictions. Each Restricted Stock Award shall specify the Period of
Restriction, the number of shares of Restricted Stock in the Award, and the
applicable restrictions (whether service-based restrictions, with or without
performance acceleration, and/or performance-based restrictions) and such other
provisions as the Administrators shall determine. If a Restricted Stock Award is
intended to be a performance-based compensation Award, the terms and conditions
of the Award, including the Performance Goal(s) (as defined in Section 18) and
Period of Restriction and, if different, performance period, shall be set forth
in the Contract or in a subplan of this Plan, which is incorporated by reference
into the Contract, and the requirements to satisfy or achieve the Performance
Goal(s) as so provided therein shall be considered to be restrictions under this
Plan.

(c)        Other or Additional Restrictions. The Administrators may also impose
restrictions in the form a right of first refusal running to the Corporation, a
buyback right by the Corporation or other restriction on transferability. In the
event the Administrators so provide in a Contract, shares of Common Stock
delivered pursuant to this Plan in connection with Awards of Restricted Stock
may be subject to a buyback right by the Corporation in the amount of, or based
on, a specific or formula price therefor or otherwise in the event the awardee
does not complete a specified service, consulting or noncompetition period after
issuance or delivery of the shares to the awardee.

(d)       Certificate Legend. In addition to any legends placed on certificates
in connection with securities laws, each certificate representing shares of
Restricted Stock awarded pursuant to this Plan shall bear the following legend:

“The sale, transfer, pledge, hypothecation or other disposition of the shares of
stock represented by this certificate, whether voluntary, involuntary, or by
operation of law, is subject to certain restrictions on transfer set forth in
the 2008 Stock Compensation Plan of SPAR Group, Inc., as amended, in the rules
and administrative procedures adopted pursuant to such Plan, and in an
associated Restricted Stock Agreement. A copy of the Plan, such rules and
procedures, and the applicable Restricted Stock Agreement may be obtained from
the Secretary of SPAR Group, Inc.”

(e)        Removal of Restrictions. Except as otherwise provided in this Section
7 or elsewhere in this Plan, shares of Restricted Stock awarded under this Plan
shall become freely transferable by the awardee immediately after the last day
of the Period of Restriction and, where applicable, immediately after a
determination of the satisfaction or achievement of any applicable Performance
Goal(s) by the Administrators. Once the shares are released from the
restrictions, the legend required by Section 7(d) herein shall be removed and,
unless and until the awardee requests in writing, or the Administrators direct,
issuance and delivery in certificated form, the released shares of Common Stock
may remain in book entry or electronic form or held in escrow by an escrow agent
selected, and subject to change from time to time, by the Administrators.

(f)        Voting Rights. Unless otherwise provided in the Contract, during the
Period of Restriction, awardees to whom shares of Restricted Stock hereunder may
exercise voting rights with respect to those shares.

(g)       Dividends and Other Distributions. Unless otherwise provided in the
Contract (which may or may not provide for the accumulation and payment of
dividends and other distributions made in cash or property other than shares of
Common Stock until the shares to which the dividends and other distributions
relate vest), during the Period of Restriction, awardees entitled to or holding
shares of Restricted Stock hereunder shall be entitled to receive all dividends
and other distributions made in cash or property other than shares of Common
Stock with respect to those shares of Restricted Stock. If any dividends or
distributions are paid in shares of Common Stock, such shares shall be subject
to the same restrictions on transferability and the same rules for vesting,
forfeiture, and custody as the shares of Restricted Stock with respect to which
they were distributed.

(h)       Failure to Satisfy Performance Goal(s). In the event that the
specified Performance Goal(s) are not satisfied within the time period
established by the Administrators, the shares of Restricted Stock that were
awarded subject to the satisfaction of such Performance Goal(s) shall be
automatically forfeited and returned to the Corporation. Notwithstanding the
foregoing, in the case of an Award not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Administrators may waive all
or any part of the Performance Goal(s) and provide for vesting of the Award on
such basis as they deem appropriate.

 

-8-

 



--------------------------------------------------------------------------------

(i)        Termination of Employment or Service. Unless otherwise provided in
the Contract pertaining to a Restricted Stock Award, in the event that an
awardee’s employment or service with the Corporation, its Parent, any of its
Subsidiaries and, in the case of an employee of or consultant to a SPAR
Affiliate, with any Affiliate or other consultant of the Corporation has
terminated for any reason, then the unvested portion of a Restricted Stock Award
shall automatically be forfeited to the Corporation. The Administrators may
provide in a Contract made pursuant to this Plan for vesting of Restricted Stock
Awards in connection with the termination of an awardee’s employment or service
on such basis as they deem appropriate, including, without limitation, any
provisions for vesting at death, Disability (as defined in Section 18),
Retirement (as defined in Section 18), or other cessation of employment or
service, with or without the further consent of the Administrators. The
Contracts evidencing Awards may contain such provisions as the Administrators
may approve with reference to the effect of approved leaves of absence.

Section 8.         RSUs. (a) Grant of RSUs. The Administrators, at any time and
from time to time, may grant RSUs under this Plan (with one RSU representing the
right to one share of Common Stock) on such terms and conditions that are not
inconsistent with this Plan as are established by the Administrators, in their
sole discretion, at or before the time such Award is granted. Unless otherwise
provided in the applicable Contract, an awardee receiving a RSU Award is not
required to pay the Corporation therefor (except for applicable tax withholding)
other than the rendering of services.

(b)       Restrictions. The Contract for each RSU Award shall specify the Period
of Restriction, the number of RSUs granted, the applicable restrictions (whether
service-based restrictions, with or without performance acceleration, and/or
performance-based restrictions), the payment terms and such other provisions as
the Administrators shall determine. If a RSU Award is intended to be a
performance-based compensation Award, the terms and conditions of such Award,
including the Performance Goal(s) and Period of Restriction and, if different,
performance period, shall be set forth in a Contract or in a subplan of this
Plan, which is incorporated by reference into a Contract, and the requirements
to satisfy or achieve the Performance Goal(s) as so provided therein shall be
considered to be restrictions under this Plan.

(c)        Dividends and Other Distributions. Unless otherwise provided in the
Contract (which may or may not provide for the current payment, or for the
accumulation subject to the same restrictions, vesting, forfeiture, and payment
as the RSUs to which they are attributable, of dividends and other distributions
made in cash or property other than shares of Common Stock), during the Period
of Restriction, awardees holding RSUs shall have no rights to dividends and
other distributions made in cash or property other than shares of Common Stock
that would have been paid with respect to the shares represented by those RSUs
if such shares were outstanding. Awardees holding RSUs shall have no right to
vote the shares of Common Stock represented by such RSUs until such shares are
actually issued in settlement of such RSUs. Unless otherwise provided in the
Contract, if any deemed dividends or other distributions would be paid in shares
of Common Stock, such shares shall be considered to increase the awardee’s RSUs
with respect to which they were declared based on one share equaling one RSU. In
addition, unless otherwise provided in the Contract, during the Period of
Restriction, any such deemed dividends and other distributions for which rights
are provided but which are not paid currently shall be deemed converted to
additional RSUs based on the Fair Market Value (as defined in Section 18) of a
share on the date of payment or distribution of the deemed dividend or
distribution.

(d)       Payment after Lapse of Restrictions. Subject to the provisions of the
Contract, upon the lapse of restrictions with respect to a RSU, the awardee is
entitled to receive, without any payment to the Corporation (other than required
tax withholding amounts), an amount equal to the product of multiplying (i) the
number of shares of Common Stock with respect to which the restrictions lapse by
(ii) the Fair Market Value (as defined in Section 18) per share on the date the
restrictions lapse (such amount, the “RSU Value”). The Contract may provide for
payment of the RSU Value at the time of vesting or, on an elective or
non-elective basis, for payment of the RSU Value at a later date, adjusted (if
so provided in the Contract) from the date of vesting based on an interest,
dividend equivalent, earnings, or other basis (including deemed investment of
the RSU Value in shares of Common Stock) set out in the Contract (the “adjusted
RSU Value”). The Administrators are expressly authorized to grant RSUs that are
“nonqualified deferred compensation” covered by Section 409A of the Code, as
well as RSUs that are not such nonqualified deferred compensation. Payment of
the RSU Value or adjusted RSU Value to the awardee shall be made in cash or
shares of Common Stock, or a combination thereof, as provided in the Contract,
valued at the Fair Market Value (as defined in Section 18) on the date or dates
the restrictions on the Award lapse in the case of an immediate payment after
vesting, or at the Fair Market Value on the date of settlement in the event of
an elective or non-elective delayed payment. Any payment in shares of Common
Stock shall be effected in book

 

-9-

 



--------------------------------------------------------------------------------

entry or electronic form, provided that issuance and delivery in certificated
form shall occur if the awardee so requests in writing or the Administrators so
direct.

(e)        Restrictions on Stock Transferability. The Administrators may impose
such restrictions on any shares of Common Stock delivered to an awardee in
settlement of a RSU as they may deem advisable in their sole and absolute
discretion, including, without limitation, a right of first refusal running to
the Corporation, a buyback right by the Corporation or other restriction on
transferability. In the event the Administrators so provide in a Contract,
shares of Common Stock delivered on the settlement of a RSU may be designated as
Restricted Stock and/or may be subject to a buyback right by the Corporation in
the amount of, or based on, a specific or formula price therefor or otherwise in
the event the awardee does not complete a specified service, consulting or
noncompetition period after settlement.

(f)        Failure to Satisfy Performance Goal(s). In the event that the
specified Performance Goal(s) are not satisfied within the time period
established by the Administrators, the RSUs that were awarded subject to the
satisfaction of such Performance Goal(s) shall be automatically forfeited and
returned to the Corporation. Notwithstanding the foregoing, in the case of an
Award not intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the Administrators may waive all or any part of the
Performance Goal(s) and provide for vesting of the Award on such basis as they
deem appropriate.

(g)       Termination of Employment or Service. Unless otherwise provided in the
Contract pertaining to a RSU Award, in the event that an awardee’s employment or
service with the Corporation, its Parent, any of its Subsidiaries and, in the
case of an employee of or consultant to a SPAR Affiliate, with any Affiliate or
other consultant of the Corporation has terminated for any reason , then the
unvested portion of a RSU Award shall automatically be forfeited to the
Corporation. The Administrators may provide in a Contract made pursuant to this
Plan for vesting of RSU Awards in connection with the termination of an
awardee’s employment or service on such basis as they deem appropriate,
including, without limitation, any provisions for vesting at death, Disability
(as defined in Section 18), Retirement (as defined in Section 18), or other
cessation of employment or service, with or without the further consent of the
Administrators. The Contracts evidencing Awards may contain such provisions as
the Administrators may approve with reference to the effect of approved leaves
of absence.

Section 9.         Compliance with Securities Laws. (a) It is a condition to the
exercise of any option or SAR, the issuance of any share of Common Stock and the
vesting of any Award granted under this Plan that either (i) a Registration
Statement under the Securities Act of 1933, as amended (the “Securities Act”),
with respect to the shares of Common Stock to be issued in connection therewith
shall be effective and current at the time of exercise or issuance, or (ii)
there is an exemption from registration under the Securities Act for the
issuance of the shares of Common Stock thereupon. Nothing herein shall be
construed as requiring the Corporation to register shares subject to any Award
under the Securities Act or to keep any Registration Statement effective or
current.

(b)       The Administrators may require, in their sole discretion, as a
condition to the grant, issuance of shares of Common Stock pursuant to or
exercise of an Award, that the awardee execute and deliver to the Corporation
such awardee’s representations and warranties, in form, substance and scope
satisfactory to the Administrators, as the Administrators may determine to be
necessary or convenient to facilitate the perfection of an exemption from the
registration requirements of the Securities Act, applicable state securities
laws or other legal requirements, including (without limitation) that (i) the
shares of Common Stock to be issued are being acquired by the awardee for the
awardee’s own account, for investment only and not with a view to the resale or
distribution thereof, and (ii) any subsequent resale or distribution of shares
of Common Stock by such awardee will be made only pursuant to (A) a Registration
Statement under the Securities Act that is effective and current with respect to
the shares of Common Stock being sold, or (B) a specific exemption from the
registration requirements of the Securities Act, but in claiming such exemption,
the awardee, prior to any offer of sale or sale of such shares of Common Stock,
shall provide the Corporation with a favorable written opinion of counsel
satisfactory to the Corporation, in form, substance and scope satisfactory to
the Corporation, as to the applicability of such Securities Act exemption to the
proposed sale or distribution.

(c)        In addition, if at any time the Administrators shall determine that
the listing or qualification of the shares of Common Stock subject to such Award
on any securities exchange or under any applicable law, or that the consent or
approval of any governmental agency or regulatory body, is necessary or
desirable as a condition to, or in connection with, the granting of an Award or
the issuance of shares of

 

-10-

 



--------------------------------------------------------------------------------

Common Stock thereunder, such Award may not be granted, exercised or settled in
whole or in part, as the case may be, unless such listing, qualification,
consent or approval shall have been effected or obtained by the Administrators
free of any conditions not acceptable to the Administrators.

Section 10.       Award Contracts. Each Award shall be evidenced by an
appropriate Contract duly executed by the Corporation and the awardee. Such
Contract shall contain such terms, provisions and conditions not inconsistent
herewith as may be determined by the Administrators in their sole discretion.
The terms of each Award and Contract need not be identical.

Section 11.       Adjustments upon Changes in Common Stock. (a) Notwithstanding
any other provision of this Plan, in the event of any change in the outstanding
Common Stock by reason of a stock dividend, recapitalization, spin-off,
split-up, combination or exchange of shares or the like that results in a change
in the number or kind of shares of Common Stock that were outstanding
immediately prior to such event, the aggregate number and kind of shares subject
to this Plan (including the Remaining Availability and the components thereof),
the aggregate number and kind of shares subject to each outstanding option or
SAR and the exercise price thereof, the number of outstanding shares of
Restricted Stock, the number of outstanding RSUs and the maximum number of
shares subject to Awards that may be granted to any employee in any calendar
year, shall be appropriately adjusted by the Compensation Committee to preserve
the inherent economic value of the Awards and the intent and purposes of this
Plan, consistent with this Plan and the applicable provisions of the Code,
ERISA, Securities Law, Exchange Rules, Accounting Standards and other applicable
law, and this mandatory adjustment and the Compensation Committee’s
determination of the mechanics of its implementation shall be conclusive and
binding on all parties. Such adjustment may provide for the elimination of
fractional shares that might otherwise be subject to the Award without payment
therefor and for the rounding up to the next whole cent in the case of exercise
prices. Notwithstanding the foregoing, no adjustment shall be made pursuant to
this Section 11 if such adjustment (i) would cause this Plan to fail to comply
with Section 409A or 422 of the Code or with Rule 16b-3 (if applicable to such
Award), or (ii) would be considered as the adoption of a new plan requiring
stockholder approval.

(b)       Except as provided below but subject to compliance with Section 409A
of the Code (if applicable), unless the Administrators shall, in their sole
discretion, determine otherwise, upon (i) the dissolution, liquidation or sale
of all or substantially all of the business, properties and assets of the
Corporation, (ii) any reorganization, merger or consolidation in which the
Corporation does not survive, (iii) any reorganization, merger, consolidation or
exchange of securities in which the Corporation does survive and any of the
Corporation’s stockholders have the opportunity to receive cash, securities of
another corporation and/or other property in exchange for their capital stock of
the Corporation, or (iv) any acquisition by any person or group (as defined in
Section 13(d) of the Securities Exchange Act) of beneficial ownership of more
than fifty percent (50%) of the Corporation’s then outstanding shares of Common
Stock (other than ownership by Robert G. Brown, William H. Bartels, their
respective families, trusts under which either of them is a trustee or
beneficiary, and corporations and other entities under their individual or
collective control) (each of the events described in clauses (i), (ii), (iii)
and (iv) are referred to herein individually as an “Extraordinary Event”), this
Plan and each outstanding option or SAR shall terminate, each outstanding share
of Restricted Stock shall be deemed vested and each outstanding RSU shall be
deemed vested and settled. In such event each awardee shall have the right to
exercise, in whole or in part, any unexpired option or options or SAR or SARs
issued to the awardee, to the extent that said option or SAR is then vested and
exercisable pursuant to the provisions of said option or options or SAR or SARs
and this Plan within fifteen (15) Business Days of the Corporation’s giving of
written notice to the awardee of such Extraordinary Event.

(c)        Except as otherwise expressly provided in this Plan, the applicable
Contract or the awardee’s written employment or consulting or termination
contract, the termination of employment of, or the termination of a consulting
or other relationship with, an awardee for any reason shall not, unless the
Administrators decide otherwise, accelerate or otherwise affect the number of
shares with respect to which an Award may be exercised, vested or settled;
provided, however, that an option or SAR may only be exercised with respect to
that number of shares that could have been purchased under the option or SAR had
the option or SAR been exercised by the awardee on the date of such termination.

(d)       Notwithstanding anything to the contrary contained in this Plan, or
any provision to the contrary contained in a particular Contract, the
Administrators, in their sole discretion, at any time, or from time to time, may
elect to accelerate the exercisibility or vesting or all or any portion of any
Award then outstanding. The decision by the Administrators to accelerate an
Award or to decline to accelerate an Award

 

-11-

 



--------------------------------------------------------------------------------

shall be final, conclusive and binding. In the event of the acceleration of the
exercisability of options or SARs as the result of a decision by the
Administrators pursuant to this Section 11, each outstanding option or SAR so
accelerated shall be exercisable for a period from and after the date of such
acceleration and upon such other terms and conditions as the Administrators may
determine in their sole discretion; provided, however, that such terms and
conditions (other than terms and conditions relating solely to the acceleration
of exercisability and the related termination of an option or SAR after the
stated period) may not adversely affect the rights of any awardee without the
consent of the awardee so adversely affected. Any outstanding option or SAR that
has not been exercised by the holder at the end of such stated period shall
terminate automatically and become null and void.

Section 12.       Repricing and other Award Modifications; Amendments and
Termination of this Plan. (a) Subject to the terms and conditions and within the
limitations of the Plan, the Compensation Committee at any time and from time to
time in its discretion: (i) may select (by price, expiration or other relevant
term or otherwise) one or more outstanding Awards granted under the Plan, the
2000 Plan, the 1995 Plan or any other equity compensation plan of the
Corporation; (ii) may modify, extend or renew those Awards and their
Corresponding Contracts; (iii) may authorize and direct the Corporation to
accept the surrender of outstanding Awards and grant new or replacement Awards
pursuant to the Plan in substitution therefor; and (iv) may provide that such
modified, extended, renewed or substituted Awards have one or more of the
following (in any combination) (A) a lower exercise price, Base Value or similar
component than the surrendered Award or Awards, (B) a higher number of covered
Award Shares than the surrendered Award or Awards, (C) a longer term than the
surrendered Award or Awards, (D) more rapid vesting and exercise ability than
the surrendered Award or Awards, (E) a different market or intrinsic value than
the surrendered Award or Awards, and (F) other modifications and additional
provisions that are authorized by the Plan and more favorable to the awardee
than the surrendered Award or Awards. Notwithstanding the foregoing, however:
(1) if the exercise price, Base Value or similar component of the original Award
was originally set at the then full Fair Market Value or a specified fraction or
multiple thereof, such exercise price, Base Value or similar component shall not
be lowered in any such modification, extension, renewal or substitution to an
amount that is less than the full Fair Market Value or such specified fraction
or multiple thereof, as applicable, on the date of such modification, extension,
renewal or substitution; and (2) no modification of an Award granted under this
Plan or any such other plan shall adversely affect the rights or obligations of
an awardee under such Award without such awardee’s consent.

(b)       No Award may be granted under this Plan on or after the tenth (10th)
anniversary of the Effective Date of this Plan unless an extension of the term
of this Plan is approved by stockholders of the Corporation if and as required
pursuant to Section 27.

(c)        The Compensation Committee, without further approval of the
Corporation’s stockholders, may at any time suspend or terminate this Plan, in
whole or in part, or amend it from time to time in such respects as it may deem
advisable, including (without limitation) in order that ISOs granted hereunder
meet the requirements for “incentive stock options” under the Code, or to comply
with the provisions of Rule 16b-3 or Section 162(m) of the Code or any change in
the Code, ERISA, Securities Law, Exchange Rules, Accounting Standards or other
applicable law (including any regulation, ruling or interpretation of any
governmental agency or regulatory body) applicable to this Plan, any Award or
any related matter; provided, however, that no amendment shall be effective,
without the requisite prior or subsequent stockholder approval, that would
(a) except as contemplated in Section 11, increase the maximum number of shares
of Common Stock for which Awards may be granted under this Plan or change the
maximum number of shares for which Awards may be granted to employees in any
calendar year, (b) change the eligibility requirements for individuals to whom
Awards may be granted hereunder, or (c) make any change for which stockholder
approval is required under this Plan, the Code, ERISA, Securities Law, Exchange
Rules, Accounting Standards or other applicable law or the Charter.

(d)       No termination, suspension or amendment of this Plan shall adversely
affect the rights of an awardee under any Award granted under this Plan without
such awardee’s consent. The power of the Administrators to construe and
administer any Award granted under this Plan prior to the termination or
suspension of this Plan shall continue after such termination or during such
suspension.

Section 13.       Non-Transferability. (a) Except as otherwise provided below or
in the applicable Contract, no Award granted under this Plan shall be
transferable other than by will or the laws of descent and distribution, and
options or SARs may be exercised, during the lifetime of the awardee, only by
the awardee or the awardee’s Legal Representatives. Except to the extent
provided below or in the applicable Contract, Awards may not be assigned,
transferred, pledged, hypothecated or disposed of in any way

 

-12-





--------------------------------------------------------------------------------

(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process, and any such attempted assignment,
transfer, pledge, hypothecation or disposition shall be null and void ab initio
and of no force or effect, unless and to the extent the Board, in the case of
Awards other than ISOs, has given its express written consent to any pledge or
hypothecation to (and subsequent disposition by) a financial institution, which
Awards shall continue to be subject to the terms and provisions of this Plan and
the applicable Contract and may be subject to such additional limits, conditions
and provisions as the Board may require in its sole and absolute discretion as a
condition of such consent.

(b)       The Administrators may, in their discretion, authorize all or a
portion of any Award other than an ISO granted to an awardee to be on terms that
permit transfer by such awardee to (i) the spouse, children or grandchildren of
the awardee (“Immediate Family Members”), including (without limitation) adopted
children and grandchildren, (ii) a trust or trusts for the exclusive benefit of
such Immediate Family Members, or (iii) a partnership in which such Immediate
Family Members are the only partners, provided that (A) there may be no
consideration for any such transfer (other than natural love and affection, the
beneficial or equity interests therein received in connection with any such
transfer to a trust or partnership, or the legal consideration for such a
transfer to be enforceable), and (B) the Contract pursuant to which such Awards
are granted must (1) be specifically approved by the Administrators and (2)
expressly provide for transferability in a manner consistent with this Section
13.

(c)        Following any permitted transfer, any such Awards shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer, provided that for purposes hereof reference to “awardee” shall be
deemed to refer to the transferee. The provisions hereof respecting the effect
of Retirement or other termination of employment or service and respecting the
effect of death or Disability shall continue to be applied with respect to the
original awardee, following which an Award of shall be exercisable, where
applicable, by the transferee only to the extent, and for the periods specified
in the Contract. Any permitted transferee shall be required prior to any
transfer of an Award or shares of Common Stock acquired pursuant to the exercise
or settlement of an Award to execute a written undertaking to be bound by the
provisions of this Plan and the applicable Contract.

Section 14.       Withholding Taxes. The Corporation, or its Subsidiary or
Parent, as applicable, may withhold (a) cash or (b) with the consent of the
Administrators (in the Contract or otherwise), shares of Common Stock to be
issued upon exercise or settlement of an Award or a combination of cash and
shares, having an aggregate Fair Market Value (as defined in Section 18) equal
to the amount that the Administrators determine is necessary to satisfy the
obligation of the Corporation, a Subsidiary or Parent to withhold Federal, state
and local income taxes or other amounts incurred by reason of the grant,
vesting, exercise, vesting, settlement or disposition of an Award or the
disposition of the underlying shares of Common Stock. Alternatively, the
Corporation may require the awardee to pay to the Corporation such amount, in
cash, promptly upon demand.

Section 15.       Legends; Payment of Expenses. (a) The Corporation may endorse
such legend or legends upon the certificates for shares of Common Stock issued
upon exercise, granting or settlement of an Award under this Plan and may issue
such “stop transfer” instructions to its transfer agent in respect of such
shares as it determines, in its sole discretion, to be necessary or appropriate
to (i) prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act, applicable state securities laws or other
legal requirements, (ii) implement the provisions of this Plan or any agreement
between the Corporation and the awardee with respect to such shares of Common
Stock, or (iii) permit the Corporation to determine the occurrence of a
“disqualifying disposition,” as described in Section 421(b) of the Code, of the
shares of Common Stock transferred upon the exercise of an ISO granted under
this Plan.

(b)       The Corporation shall pay all issuance taxes with respect to the
issuance of shares of Common Stock upon the exercise, granting or settlement of
an Award granted under this Plan, as well as all fees and expenses incurred by
the Corporation in connection with such issuance.

Section 16.       Use of Proceeds. Except to the extent required by law, the
Corporation’s Certificate of Incorporation, or the Corporation’s By-laws, the
cash proceeds to be received upon the exercise of an option under this Plan
shall be added to the general funds of the Corporation and used for such
corporate purposes as the Board may determine, in its sole discretion.

Section 17.       Substitutions and Assumptions of Awards of Certain Constituent
Corporations. Anything in this Plan to the contrary notwithstanding, the Board
may, without further approval by the stockholders, substitute new Awards for
prior Awards of the same type as is permitted under this Plan

 

-13-

 



--------------------------------------------------------------------------------

of a Constituent Corporation (as such term is defined in Section 18) or assume
the prior Awards of the same type as is permitted under this Plan of such
Constituent Corporation.

 

Section 18.

Certain Definitions.

(a)        “1995 Plan” shall mean the Amended and Restated 1995 Stock Option
Plan of the Corporation, as the same may have been supplemented, modified,
amended, restated or replaced from time to time in the manner provided therein.

(b)       “2000 Plan” shall mean the 2000 Stock Option Plan of the Corporation,
as the same may have been supplemented, modified, amended, restated or replaced
from time to time in the manner provided therein.

(c)        “Accounting Standards” shall mean the generally accepted accounting
standards then in effect, as established, supplemented, modified, amended,
restated or replaced from time to time by the Financial Accounting Standards
Board and other generally recognized U.S. accounting authorities.

(d)       “Affiliate” shall mean with respect to the Corporation, any other
corporation or other entity (other than a Parent or a Subsidiary), who directly
or indirectly, is in control of, is controlled by or is under common control
with the Corporation. For the purposes of this definition, “control” (including,
with correlative meaning, the terms “controlled by” and “under common control
with”) as used with respect to any corporation or other entity, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such corporation or other entity,
whether through the ownership of capital stock, by contract or otherwise. For
purposes of determining whether any Award is subject to Section 409A of the
Code, the term “Affiliate” shall have the meaning assigned to it in Sections
414(b) or (c) of the Code, as applicable, provided, however, that in applying
such provisions, the phrase “at least 50 percent” (or such lower percentage as
may be permitted under Section 409A of the Code under the circumstances) shall
be used instead of “at least 80 percent” in each place therein that phrase
appears for purposes of determining trades or businesses (whether or not
incorporated) that are under common control.

(e)        “Business Day” shall mean any day other than (i) any Saturday or
Sunday or (ii) any day the Securities and Exchange Commission is closed.

(f)        “Cause” shall mean, in connection with the termination of an awardee,
(i) “cause”, as such term (or any similar term, such as “with cause”) is defined
in any employment, consulting or other applicable agreement for services or
termination agreement between such awardee and any SPAR Company, or (ii) in the
absence of such an agreement, “cause” as such term is defined in the Contract
executed by the Corporation and such awardee pursuant to Section 10, or (iii) in
the absence of both of the foregoing, (A) indictment of such awardee for any
illegal conduct, (B) failure of such awardee to adequately perform any of the
awardee’s duties and responsibilities in any capacity held with any SPAR Company
(other than any such failure resulting solely from such awardee’s physical or
mental incapacity), (C) the commission of any act or failure to act by such
awardee that involves moral turpitude, dishonesty, theft, destruction of
property, fraud, embezzlement or unethical business conduct, or that is
otherwise injurious to any SPAR Company or any other Affiliate of the
Corporation (or its or their respective employees), whether financially or
otherwise, (D) any violation by such awardee of any rule or policy of any SPAR
Company applicable to the awardee, or (E) any violation by such awardee of the
requirements of such Contract, this Plan or any other contract or agreement
between such awardee and any SPAR Company; in each case, with respect to clauses
(A) through (E), as determined by the Board in their sole and absolute
discretion.

(g)       “Charter” shall mean, as and to the extent applicable, the By-Laws of
the Corporation, as amended, the charter of the Compensation Committee or other
committee comprising the Compensation Committee, as amended, and all resolutions
of the Board, Compensation Committee or such other committee having continuing
effect.

(h)       “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any and all rules and regulations promulgated thereunder and then in effect.

(i)        “Constituent Corporation” shall mean any corporation that engages
with the Corporation, its Parent or any Subsidiary in a transaction to which
Section 424(a) of the Code applies (or would apply if the option or SAR assumed
or substituted were an ISO), or any Parent or any Subsidiary of such
corporation.

 

-14-

 



--------------------------------------------------------------------------------

(j)        “DEGCL” shall mean the General Corporation Law of the State of
Delaware, as amended.

(k)       “DEUCC” shall mean Article 8 of the Uniform Commercial Code of the
State of Delaware, as amended.

(l)        “Disability” shall mean a permanent and total disability within the
meaning of Section 22(e)(3) of the Code.

(m)      “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, and any and all rules and regulations promulgated thereunder and
then in effect.

(n)       “Fair Market Value” shall mean the fair market value of a share of
Common Stock on any day that shall be: (i) if the principal market for the
Common Stock is a national securities exchange, the closing sales price per
share of the Common Stock on such day as reported by such exchange or on a
consolidated tape reflecting transactions on such exchange; or (ii) if the
principal market for the Common Stock is not a national securities exchange, the
average of the closing bid and asked prices per share for the Common Stock on
such day as reported on the OTC Bulletin Board Service or by National Quotation
Bureau, Incorporated or a comparable service; provided, however, that if clauses
(i) and (ii) of this subsection are all inapplicable because the Corporation’s
Common Stock is not publicly traded, or if no trades have been made or no quotes
are available for such day, the fair market value of a share of Common Stock
shall be determined by the Administrators by any method consistent with the
provisions of the Code, ERISA, Securities Law, Exchange Rules and Accounting
Standards applicable to the relevant Awards.

(o)       “Legal Representative” shall mean the executor, administrator or other
person who at the time is entitled by law to exercise the rights of a deceased
or incapacitated awardee with respect to an Award granted under this Plan.

(p)       “Parent” shall mean a “parent corporation” within the meaning of
Section 424(e) of the Code.

(q)       “Performance Goal” shall mean one or more performance measures or
goals set by the Administrators in their sole and absolute discretion for each
grant of a performance-based compensation Award. The extent to which such
performance measures or goals are met will determine the amount or value of the
performance-based compensation Award that an awardee is entitled to exercise,
receive, or retain. Performance Goals may be particular to an awardee; may
relate to the performance of a Subsidiary, operating segment, division, branch,
strategic business unit, or line of business, which employs him or her; or may
be based on the performance of the Corporation generally. Performance Goals may
be based on Common Stock value or increases therein; earnings per share or
earnings per share growth; net earnings, earnings, or earnings growth (before or
after one or more of taxes, interest, depreciation, and/or amortization);
operating profit; operating cash flow; operating or other expenses; operating
efficiency; return on equity, assets, capital, or investment; sales or revenues
or growth thereof; working capital targets or cost control measures; regulatory
compliance; gross, operating, or other margins; credit ratings; productivity;
customer satisfaction; satisfactory internal or external audits; improvement of
financial ratings; achievement of balance sheet or income statement objectives;
quality measures; and any component or components of the foregoing (including,
without limitation, determination thereof with or without the effect of
discontinued operations and dispositions of business segments, non-recurring
items, material extraordinary items that are both unusual and infrequent,
special charges, and/or accounting changes), or implementation, management, or
completion of critical projects or processes or other measurement determined by
the Administrators. Performance Goals may include a threshold level of
performance below which no payment or vesting may occur, levels of performance
at which specified payments or specified vesting will occur, and a maximum level
of performance above which no additional payment or vesting will occur.
Performance Goals may be absolute in their terms or measured against or in
relationship to a market index; a group of other companies comparably,
similarly, or otherwise situated; or a combination thereof. Each of the
Performance Goals shall be determined, where applicable and except as provided
herein or in the applicable Contract, in accordance with generally accepted
accounting principles applied in the United States of America. The
Administrators, in their sole and absolute discretion and at any time but
subject to any limitations under Section 162(m) of the Code in the case of an
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, may adjust any Performance Goal and any evaluation of
performance under a Performance Goal to take into account any of the following
events that occurs during a performance period: (i) asset write-downs, (ii)
litigation or claim judgments or settlements, (iii) the effect of changes in tax
law,

 

-15-

 



--------------------------------------------------------------------------------

accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, and (v)
any extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 (or in any replacement thereof) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Corporation’s annual report to stockholders for the applicable
year. In addition, in the case of an Award not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the
Administrators, in their sole and absolute discretion and at any time, may
adjust any Performance Goal and any evaluation of performance under a
Performance Goal on such basis and for such reason as it may determine. Prior to
the payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the
Administrators shall determine and certify the extent to which any Performance
Goal and any other material terms under such Award have been satisfied (other
than in cases where such relate solely to the increase in the value of Common
Stock).

(r)        “Period of Restriction” shall mean the period during which Restricted
Stock or RSUs are restricted, pursuant to Section 7 or 8 herein.

(s)        “Retires” and “Retirement” shall mean the voluntary termination by an
awardee of such person’s status as a director (whether or not an employee),
officer (whether or not an employee), or employee of the Corporation, its Parent
or any of its Subsidiaries or any consultant thereto or as an employee of or
consultant to a SPAR Affiliate, in each case so long as: (i) such person shall
be at least 65 years of age or such younger age as (A) may be specifically
provided for retirement in the applicable Contract or awardee’s written
employment or consulting or termination contract, or (B) the Administrators in
their discretion may permit in any particular case or class of cases; and (ii)
such person shall not be employed full time by anyone else except as (A) may be
otherwise specifically permitted following retirement in the applicable Contract
or awardee’s written employment or consulting or termination contract, or (B)
the Administrators in their discretion may permit in any particular case or
class of cases.

(t)        “Securities Act” shall mean the Securities Act of 1933, as amended,
and any and all rules and regulations promulgated thereunder and then in effect.

(u)       “Securities Exchange Act” shall mean the Securities Act of 1934, as
amended, and any and all rules and regulations promulgated thereunder and then
in effect.

(v)       “Securities Law” shall mean the Securities Act, the Securities
Exchange Act and the “blue sky” and other applicable state securities laws, as
amended, and any and all rules and regulations promulgated thereunder and then
in effect.

(w)      “SPAR Affiliate” and “SPAR Affiliates” shall respectively mean any one
or more of SPAR Marketing Services, Inc., SPAR Management Services, Inc., SPAR
InfoTech, Inc., and any other Affiliate of any of them or of the Corporation,
including (without limitation) any Affiliated corporation or other entity
directly or indirectly under the control of one or more of Robert G. Brown,
William H. Bartels, their respective families, and trusts under which either of
them is a trustee or beneficiary.

(x)       “SPAR Company” and “SPAR Companies” shall respectively mean any one or
more of the Corporation, its Subsidiaries, its Parent (if any) and the SPAR
Affiliates.

(y)       “Subsidiary” shall mean a “subsidiary corporation” within the meaning
of Section 424(f) of the Code.

Section 19.       Indemnification. (a) To the maximum extent permitted by law,
the Corporation shall indemnify each Administrator and every other member of the
Board, as well as any other employee of the Corporation, any Subsidiary or any
SPAR Affiliate, from and against any and all liabilities and expenses (including
any amount paid in settlement or in satisfaction of a judgment and reasonable
attorneys fees and expenses) reasonably incurred by the individual in connection
with any claims against the individual by reason of any action, inaction or
determination by the individual under this Plan. This indemnity shall not apply,
however, if: (i) it is determined in the action, lawsuit, or proceeding that the
individual is guilty of gross negligence or intentional misconduct in the
performance of any duties under this Plan; or (ii) the individual fails to
assist the Corporation in defending against any such claim.

(b)       Notwithstanding the above, the Corporation shall have the right to
select counsel and to control the prosecution or defense of the suit.

 

-16-

 



--------------------------------------------------------------------------------

(c)        Furthermore, the Corporation shall not be obligated to indemnify any
individual for any amount incurred through any settlement or compromise of any
action unless the Corporation consents in writing to the settlement or
compromise.

Section 20.       Nonqualified Deferred Compensation. (a) The Corporation
generally intends that each option and each Award of Restricted Stock granted
under this Plan not constitute “nonqualified deferred compensation” within the
meaning of and subject to Section 409A of the Code. To the extent that the
Administrators determine that any provision of this Plan or any option or
Contract relating to an option or Restricted Stock provides for any such
nonqualified deferred compensation (in whole or in part), the Administrators at
any time may amend this Plan and/or amend, restructure, terminate or replace any
Contract to either comply with Section 409A of the Code and/or minimize or
eliminate any such nonqualified deferred compensation, in each case
notwithstanding anything in this Plan or any applicable Contract to the
contrary.

(b)       Notwithstanding the foregoing, it is intended that SARs and RSUs may
be awarded that are considered to be “nonqualified deferred compensation”
subject to Section 409A of the Code, and it is intended that such Awards shall
be provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided therein for non-compliance. The
Administrators are authorized to amend any Contract and to amend or declare void
any election by an awardee as may be determined by it to be necessary or
appropriate to evidence or further evidence required compliance with Section
409A of the Code.

(c)        Notwithstanding any other provision of this Plan, the Corporation
shall not be liable to any awardee if any payment or benefit that is to be
provided pursuant to this Plan and that is considered “nonqualified deferred
compensation” subject to Section 409A of the Code fails to comply with, or be
exempt from, the requirements of Section 409A of the Code.

Section 21.       No Employment Contract or other Additional Rights. Neither
this Plan nor the granting of any Award or Contract hereunder shall, and none of
them shall be deemed or construed to, in any way: (a) constitute an employment
contract between any director, officer, employee or contractor and any SPAR
Company; (b) be consideration or inducement for the employment of any director,
officer, employee or contractor by any SPAR Company; (c) create any specific
employment term or period for any director, officer, employee or contractor of
any SPAR Company; (d) give any director, officer, employee or contractor of any
SPAR Company the right to be retained in the service of any SPAR Company; (e)
interfere with the right of any SPAR Company to terminate any director, officer,
employee or contractor at any time, with or without cause, regardless of the
effect that such termination will or may have upon such individual as an awardee
under this Plan; (f) otherwise affect the “at will” or other employment status
of any director, officer, employee or contractor of any SPAR Company; (g) affect
or restrict the power or authority of any SPAR Company to undertake any
corporate or other action otherwise permitted under applicable law; (h) except
as may be expressly provided in this Plan or the applicable Contract, give any
rights as a stockholder with respect to shares covered by any Award until such
time (if ever) as the awardee is listed as the owner of record, without
restrictions on vesting or entitlement (other than those relating to securities
laws) imposed pursuant to this Plan, of the shares on the books and records of
the Corporation’s transfer agent; or (i) except as may be expressly provided in
this Plan or the applicable Contract, provide any right to any adjustment for
cash dividends or other rights for which the record date is prior to the date
(if ever) the awardee is listed as the owner of record, without restrictions on
vesting or entitlement (other than those relating to securities laws) imposed
pursuant to this Plan, of the shares on the books and records of the
Corporation’s transfer agent.

Section 22.       Construction and Interpretation. In this Plan: (a) the meaning
of each capitalized term or other word or phrase defined in singular form also
shall apply to the plural form of such term, word or phrase, and vice versa;
each singular pronoun shall be deemed to include the plural variation thereof,
and vice versa; and each gender specific pronoun shall be deemed to include the
neuter, masculine and feminine; in each case as the context may permit or
require; (b) any table of contents or caption, section or other heading is for
reference purposes only and shall not affect the meaning or interpretation of
such document; (c) each reference to any Section, subsection, Exhibit, Schedule
and the like shall mean those of or attached to such document unless otherwise
expressly provided; (d) the word “event” shall include (without limitation) any
event, occurrence, circumstance, condition or state of facts; (e) the words
“hereof”, “herein” and “hereunder” and words of similar import shall refer to
such document as a whole and not to any particular provision of such document;
(f) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “(without limitation)”, whether or not so stated, and in
any event shall not in

 

-17-

 



--------------------------------------------------------------------------------

any way (i) limit the generality of the provision preceding such word, (ii)
preclude any other applicable item encompassed by the provision preceding such
word, or (iii) be deemed or construed to do so; (g) unless the context clearly
requires otherwise, the word “or” shall have both the inclusive and alternative
meaning represented by the phrase “and/or”; and (h) each reference to any
applicable law, whether generically or specifically, shall mean such applicable
law as adopted, supplemented, modified, amended, restated, codified, replaced or
reenacted, in whole or in part, and then in effect. No rule of construction
shall be employed in the interpretation or construction of this Plan that would
resolve any ambiguities against the drafting party (e.g., any SPAR Company, the
Compensation Committee or any Administrator); and this Plan shall be construed
fairly as to all parties and persons hereunder and not in favor of or against
any party, regardless of which party was generally responsible for the
preparation of this Plan.

Section 23.       No Corporation Guaranty or Personal Liability. None of the
SPAR Companies and Administrators has in any way guaranteed or assumed any other
liability or responsibility for any loss or depreciation in or other adverse
event respecting any Award covered by this Plan or any Contract with respect
thereto or made any promise or assurance with respect thereto.

Section 24.       Governing Law. This Plan, such Awards as may be granted
hereunder, the Contracts and all rights, powers, privileges, remedies, interests
and other matters arising hereunder and thereunder shall be governed by,
administered under and construed in accordance with (a) the applicable federal
law of the United States of America, including (without limitation) ERISA and
the Code, (b) to the extent applicable, the DEGCL or the DEUCC, and (c) to the
extent that such federal law is not dispositive and does not preempt local law
and the DEGCL and DEUCC are not applicable, the applicable law of the State of
New York, in each case other than those conflict of law rules thereof that would
defer to the substantive laws of any other jurisdiction.

Section 25.       Waiver of Notice, No Waiver by Action, Rights Cumulative, Etc.
Any waiver or consent from a person respecting any provision of this Plan shall
be effective only in the specific instance for which given and shall not be
deemed, regardless of frequency given, to be a further or continuing waiver or
consent. The failure or delay of the Corporation at any time to require
performance of, or to exercise or enforce its rights or remedies with respect
to, any provision of this Plan shall not affect the Corporation’s right at a
later time to exercise or enforce any such provision. A person or its designee
may accept or reject any payment, reimbursement or performance without affecting
any of its rights, powers, privileges, remedies and other interests under this
Plan, other agreements (if any) among the parties and applicable law. No notice
to or demand on a person shall entitle such person to any other notice or demand
in similar or other circumstances. All rights, remedies and other interests of
the parties and awardees hereunder are cumulative and not alternatives, and they
are in addition to (and shall not limit) any other right, remedy or other
interest of the parties and awardees under this Plan, any other agreement among
them or applicable law.

Section 26.       Severability. In the event that any provision of this document
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable (in whole or in part), the parties agree that: the court or other
governmental authority making such determination shall have the power, and is
hereby requested by the parties, to reduce, limit or eliminate such provision or
portions thereof to the extent it deems necessary to render the balance of this
document enforceable; and such reduction, limitation or deletion shall not
impair or otherwise affect the validity, legality or enforceability of the
remaining provisions of this document, which shall be enforced as if the
unenforceable provision were so reduced, limited or deleted; in each case except
to the extent such reduction, limitation or deletion of the unenforceable
provision or portion thereof would impair the practical realization of a party’s
principal rights and benefits hereunder.

Section 27.       Amendments; Future Stockholder Approval. The Corporation
reserves the right at any time, by action authorized by its Board or applicable
Committee, to supplement, modify, amend or restate, in whole or in part, any or
all of the provisions of this Plan. This right specifically includes (without
limitation) the right to make such amendments effective retroactively, if
necessary, to bring this Plan into conformity with applicable provisions of the
Code, ERISA, Securities Law, Exchange Rules, Accounting Standards or other
applicable law that must be complied with so that this Plan may provide the
special tax consequences contemplated under the Plan or in connection with an
Award. This Plan (a) may not be supplemented, modified, amended, restated,
waived, discharged, released or terminated orally, (b) may only be supplemented,
modified, amended or restated in a writing signed or approved in writing by the
Corporation, and (c) may only be waived, discharged (other than by performance),
released or voluntarily terminated in a writing signed by the Corporation,
subject to any required stockholder vote as provided

 

-18-

 



--------------------------------------------------------------------------------

below. Any amendment to this Plan shall be subject to approval (i) by the Board
(upon the recommendation of the Compensation Committee to the extent provided by
the Charter), and (ii) if and to the extent required by applicable law or
applicable Exchange Rules, or if the Board otherwise directs that the matter be
submitted to the Corporation’s stockholders, by (A) the holders of a majority of
the votes present in person or by proxy entitled to vote hereon at a duly held
meeting of the Corporation’s stockholders at which a quorum is present or (B)
the Corporation’s stockholders acting in accordance with the provisions of
Section 228 of the DEGCL.

Section 28.       Entire Understanding. This Plan and any Contract issued or
entered into pursuant hereto contain all provisions applicable to the relevant
Awards and the entire understanding of the parties with respect thereto and
supersede and completely replace all prior and other provisions, promises,
assurances and other agreements and understandings (whether written, oral,
express, implied or otherwise) among the parties with respect to the matters
contained in this document and any applicable Contract. Except as otherwise
provided herein: this amended Plan supersedes and completely replaces all
earlier versions of this Plan (including the Existing Plan) and applies to all
Awards made under the Plan after the original Effective Date; and this Plan
supersedes and completely replaces the 2000 Plan and the 1995 Plan such that no
further Awards shall be made thereafter under the 2000 Plan or the 1995 Plan on
or after the Effective Date, but this Plan does not modify the administration
of, or any of the Continuing Awards outstanding under, the 2000 Plan and the
1995 Plan, except that those Continuing Awards may be modified as provided in
Section 12 hereof as if they were Awards hereunder to the extent the provisions
respecting adverse modifications in those plans are not violated by such
modification.

 

-19-

 



 